Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I claims 1-17 in the reply filed on 09/22/22 is acknowledged.  There is no reason given for the traversal, thus it is not found persuasive. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/22/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philipsen et al. Localized energy-based normalization of medical images: application to chest radiography (hereinafter “Philipsen”, cited in the IDS).
Regarding claim 1, Philipsen discloses a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (see algorithm 1 on page 1968 for a localized energy-based normalization algorithm which is inherently carried out on a computer with memory)

    PNG
    media_image1.png
    385
    353
    media_image1.png
    Greyscale


 : an image decomposition component that decomposes an input image into sub- images (see step 14 in algorithm 1, decompose I in energy bands, as well as the abstract)

    PNG
    media_image2.png
    440
    364
    media_image2.png
    Greyscale

; and a harmonization component that harmonizes the sub-images with corresponding reference sub-images of at least one reference image based on two or more different statistical values respectively calculated for the sub-images and the corresponding reference-sub images, resulting in transformation of the sub-images into modified sub-images images (see section A. Localized energy-based image normalization [normalization==harmonization] especially equation 5 which normalizes each energy band [the sub-images] based on reference images, and the statistical values “m” which is the mean and the energy measure “e” which is a standard deviation 

    PNG
    media_image3.png
    634
    610
    media_image3.png
    Greyscale
.


    PNG
    media_image4.png
    369
    610
    media_image4.png
    Greyscale




	Regarding claim 2, Philipsen discloses  a reconstruction component that combines the modified sub-images into a harmonized image, the harmonized image having a more similar appearance to the at least one reference image relative to the input image (see the abstract above “the image is reconstructed”).
	Regarding claim 3, Philipsen discloses wherein the sub-images comprise energy band images and the reference sub-images comprise corresponding reference energy band images (energy band decomposition described in the abstract above and in algorithm 1).
	Regarding claim 4, Philipsen as discussed discloses the mean and the standard deviation.
	Regarding claim 5, Philipsen discloses that the decomposition of the images was done using a “2D Gaussian filter”, which is a low-pass filter (see right column of page 1971)

    PNG
    media_image5.png
    105
    331
    media_image5.png
    Greyscale

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Philipsen in view of Vidya et al. Local and global transformations to improve learning of medical images applied to chest radiographs (hereinafter “Vidya”) and further in view of Yang et al. Unbiased Histogram Matching Quality Measure for Optimal Radiometric Normalization (hereinafter “Yang”, cited in the IDS).
Regarding claim 6, as discussed above Philipsen discloses the limitations of claim 1. 
Philipsen only discloses on page 1968 col. 1 last paragraph that 50 images are selected as reference images, but does not provide details on how such images are selected.

    PNG
    media_image6.png
    143
    350
    media_image6.png
    Greyscale

	Thus Philipsen does not explicitly disclose selecting the at least one reference image from candidate reference images based on a degree of similarity between a first feature vector for the input image and a second feature vector the at least one reference image.

	Vidya who cites the Philipsen document discloses on page 3 that Energy normalization also faces similar challenges as in histogram matching in the selection of good reference images. 

    PNG
    media_image7.png
    187
    669
    media_image7.png
    Greyscale

	Thus it is common general knowledge of the skilled person in the art that the method of Philipsen are very dependent on the selection of the reference images and would consult the prior art for methods of improving the selection of reference images. 
	In particular the skilled person would consider Yang which is also in the field of normalization of an image decomposed into bands. Yang discloses mostly histogram matching, but it is known from the skilled person in the art as shown in Vidya that histogram matching and energy normalization are similar and the reference image selection is relevant for both methods. 
	According to Yang , page 3 in particular equation 3, the best reference image can be selected by performing a matching between the input image and all the reference images, i.e. a comparison between a feature vector of each image (in Yang, the feature vector is the histogram), and selecting the reference image with the minimum matching value which is most similar to the input image.  


    PNG
    media_image8.png
    429
    614
    media_image8.png
    Greyscale


	Allowable Subject Matter
Claims 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        :30